Citation Nr: 1735722	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability resulting in chest pain.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for bilateral upper extremity disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1995 to May 2005.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an October 2016 letter, the Veteran informed VA that he moved to an address in Wyoming.  As such, the appropriate RO is now the Cheyenne, Wyoming RO.

The Board notes that the February 2010 rating decision denied "service connection for neck pain (also claimed as damage to cervical spine; weakness and numbness of the upper extremities; residual chest pain; pain in back between shoulders," denied service connection for chest pain, and denied service connection for lumbar spine strain and chronic cough.  In February 2011, the Veteran filed a timely notice of disagreement with "neck pain (also claimed as damage to cervical spine; weakness and numbness of the upper extremities; residual chest pain; pain in back between shoulders)."  The Board notes that the RO addressed the Veteran's claim for "chest pain" both directly as "service connection for chest pain" and indirectly as the "neck pain (also claimed as damage to cervical spine; weakness and numbness of the upper extremities; residual chest pain; pain in back between shoulders)."  The Veteran singularly filed a notice of disagreement with the latter; however, the Board believes that the chest pain issue must be addressed separately from the Veteran's claim for a neck disability as the Veteran has previously been denied entitlement to service connection for chest pain in a June 2005 rating decision.  As such, the Board has separated the claims on the title page, including noting that the claim for service connection for chest pain is a claim to reopen.  

The Board has also separated out the claim for service connection for bilateral upper extremity disorders.  Although any rating for a cervical spine disorder should take into account neurological disorders associated with it (e.g. radiculopathy of the upper extremities), the Veteran's service treatment records also note that he was treated in-service for right suprascapular neuralgia.  Currently, the Veteran is service-connected for right shoulder strain.  The initial grant for this disability, in a June 2005 rating decision, provided a noncompensable rating under Diagnostic Codes 5203-8710 and the narrative described the Veteran's in-service right suprascapular neuralgia.  Diagnostic Code 8710 addresses upper radicular group neuralgia.  In a December 2013 rating decision his right shoulder strain rating was increased to 10 percent based on limitation of motion (Diagnostic Code 5203).  Given the complicated medical history related to his neurological damage, the Board has separated the claim for upper extremity disorders to give that aspect of the claim more visibility.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran frequently works overseas.  He has submitted statements indicating that he would need six weeks' notice for scheduling VA examinations.  An October 2014 letter from the Veteran's representative noted that the Veteran still requested to have a Board "Travel Board" hearing.  It again noted the Veteran worked overseas and he would need extra prior notice of the scheduled date so that he could have enough time to arrange his transportation beck to the United States.

A September 6, 2016 letter informed the Veteran that he was scheduled for a Board hearing on October 4, 2016, and provided him with the opportunity to withdraw his request for a hearing.  On September 6, 2016, the RO attempted to call the Veteran to find out if he intended to appear for his scheduled Board hearing.  The phone call was unanswered.  A September 20, 2016 letter reminded the Veteran he had a hearing scheduled before the Board on October 4, 2016.  

On October 6, 2016, the RO received a response to the September 6, 2016 letter where the Veteran noted he could not attend his scheduled hearing but that he wished to be scheduled for another hearing at a later date.  The reason for this request was that he now lived in Wyoming.  He provided his new address in Wyoming on the same form.  

Given that the Veteran works overseas and he was given less than 30 days' notice of his scheduled hearing, and he has requested to be rescheduled at a new RO after moving to Wyoming, the Board will remand so that an additional attempt can be made to provide the Veteran with his requested Board hearing.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2016).  As the RO schedules travel board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


